TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 25, 2016



                                      NO. 03-14-00682-CR


                                  Peter Ezebunwa, Appellant

                                                v.

                                  The State of Texas, Appellee




       APPEAL FROM 427TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment to reflect that appellant’s “Plea to

Motion to Adjudicate” was “Not True.” The judgment, as modified, is affirmed. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.